Houghton, J. (dissenting):
I think the act limiting the hours and times of day in which women may work-in factories (Laws of 1897, chap. 415, §77, as amd. by Laws of 1899, chap. 192 and by Laws of 1903, chap. 184) is a valid exercise of police power for the preservation of the public health and is not in conflict with either the State or the Federal Constitution, and that defendant’s motion in arrest of judgment should have been denied and that the order granting it should be' ■reversed. - j
The purpose of the statute is to prohibit women working in factories more than sixty hours in any one week and at presumably unhealthful hours, and-to that end it prescribes that they shall not work before six o’clock in the morning .or after nine -o’clock at night and no more than ten hours in any one day, except for the purpose of making a shorter work day on the last day of the week.
While the information and the proof in this case are meagre it is fair to assume that the woman who was found working in defendant’s factory'- after ten o’clock at night was doing so in pursuance of her regular employment by the defendant.. The Legislature had the right to make the" presence of a woman at work in a factory during the prohibited hours prima facie evidence of a violation of the law. In considering this case, therefore, we must assume that the woman found at work in defendant’s factory was iu his regular employ and that he was permitting her to work in the course of that employment after nine o’clock at night.
It is not every statute which interferes with the right of individuals to labor or contract for their labor that is unconstitutional. The test is whether the law is a fair, reasonable and appropriate exercise *382of the police power of the State. In People ex rel. Armstrong v. Warden, etc. (183 N. Y. 223), it is said: “It may be laid down as a general principle that legislation is valid which has for its object the promotion of the public health, safety, morals, convenience and general welfare or the prevention of fraud or immorality.” The law prohibiting a person from carrying on or engaging in the business or the work of a barber on. Sunday was held a valid exercise of police power and to work no deprivation of liberty or property within the meaning of the State and Federal Constitutions. (People v. Havnor, 149 N. Y. 195.) So, too,, a law . making it a misdemeanor fora person to employ another to work in underground mines and in smelters and other works for the reduction or refining of ores or metals more than eight hours per day was held by the Supreme Court of the United States to be a valid exercise of the .police power of the State enacting the law, and not in violation of the 14th amendment of the Constitution of the United States, for it did not abridge the privileges or immunities of a citizen or deprive him of his property. (Holden v. Hardy, 16.9 U. S. 366.) In that case the plaintiff in error, Holden, was convicted of violating the statute. His defense was that the workman voluntarily entered into an agreement with him to work ten hours per day in his mine, and that the making of such an agreement and permitting him so to work did not constitute a crime. This defense was held unavailing, because -the law was reasonable for the protection of the health of men employed in mines and in smelting and refining works.
Massachusetts has long had a statute prohibiting the employment of women in any manufacturing establishment more than sixty hours per week, and it was held that it violated no constitutional provision, and clearly could be maintained as a health or police regulation. (Commonwealth v. Hamilton Mfg. Co., 120 Mass. 383.)
In commenting upon the latter case, the court, in Holden v. Hardy (supra) says: “ But if it be within the power of a Legislature to adopt such means for the protection of the lives of its citizens, it is difficult to see why precautions may not also be adopted for the protection of their health and morals. It is as much for the interest of the,State that the public health should be preserved as that life should be made secu’re. With this end in' view quarantine laws have been enacted in most if not all of the States; insane asy*383lums, public hospitals and institutions for the care and education of the blind established, and special measures taken for the exclusion of infected cattle, rags and decayed fruit. In other States laws have been enacted limiting the hours during which women and children shall be employed in factories; and while their constitutionality, at least as applied to women, has been doubted in some of the States, they have been generally upheld. Thus, in the case of Commonwealth v. Hamilton Manufacturing Co. (120 Mass. 383), it was held that a statute prohibiting the employment of all persons under the age .of eighteen, and of all women laboring, in any manufacturing establishment more than sixty hours per week, violates no contract of the Commonwealth implied in the granting of a charter to a manufacturing company nor any right reserved under the Constitution to any individual citizen and may be maintained as a health or police regulation.”
In Lochner v. New York (198 U. S. 45) the law prohibiting one from working in a bakery more than sixty hours in a week, or ten hours a day, was. declared unconstitutional because it w7as unreasonable and unjustifiable as a health regulation. It does not seem to me that the ruling in this latter case governs the question under consideration. It is well known and courts can take judicial knowledge of the fact that women who work excessive hours and for long periods in factories do not bear healthy children. EmjDloyment in a factory is usually attended with constant standing or constant sitting, either of which produces physical and nervous strain, and both of which, if excessively practiced, are, likely to induce generative weakness in women. In People v. Havnor (supra) Vaíot, J., says: ££ It is to the interest of the State to have strong, robust, healthy citizens, capable of self-support, of bearing , arms, and of adding to the resources of the country. Laws to effect this 2iurpose by 2irotecting the citizen from overwork and requiring a general day of rest to restore his strength and preserve his health, have an obvious connection with the public welfare. * * * The physical welfare of the citizen is a subject of such primary, importance to the State, and has such a direct relation to the general good, as to make laws tending to 2>romote that object proper under the police 2iower, and hence valid under the Constitution, 'which £ presiqiposes its existence, and is to be construed with reference to that fact.’ ”
*384Constant night work is unhealthful for men and more so for women. It is a matter of legitimate concern to the State that its wo.men shall be healthy,, and it is a-matter of much greater concern that its children shall be strong and grow to be self-supporting and active.citizens rather than remain weakly and ultimately become a burden upon the public Besides excessive labor of an automatic character, such as most'factory work finally assumes, tends to dull the mental and moral perceptions and leads to degrading recreations) especially when work ceases at an unseemly hour of the night.
It seems to nrn that the law is reasonable and one which the Legislature had the power to enact for the protection of the health of a very large class of citizens of the State.
That , the Legislature has power over a large number of matters respecting factories is unchallenged. The providing of fire-escapes, proper ventilation and .sanitary arrangements are- familiar illustrations. By the statute under consideration women are .not prohibited from laboring as many hours per day or per week- as they may desire, except in factories. The Legislature, lias deemed that if she be continuously employed' in the same service in a factory more than a certain number of hours per day or week, or during the night time, her health' would be likely to be injured. It is true that a woman has the right to make' contracts respecting her labor, and it is also true that the statute in a sense infringes upon that right,. Ordinances of .every city and every village in the State, infringe upon personal rights of citizens, and for that matter so does the Penal Code. Many vices-are personal only tq the one practicing them, and yet they are so important to the public at large that they are properly made crimes. Similar statutes have been enacted by the Legislatures of various States of'the Union and exist in many foreign countries. That other jurisdictions have enacted or upheld similar' laws does not conclusively establish that the law in question is not in violation of private rights, yet it is a circumstance to be taken into consideration in determining wliethér or not the law is a reasonable one and generally deemed for the public welfare. It cannot be said that the hours in which she may labor in any one day are unreasonable, for fifteen hours are given -in which she may work.
The fact that the statute contains no emergency clause, I do not *385think vitiates it as matter of law. If an emergency existed, it was for the defendant to show it.- Whether an emergency would be an excuse is not involved, for the presumption is that the woman was laboring during prohibited hours in the' course of her genera] employment.
I think the order should be reversed and a judgment of conviction entered.